Exhibit 10.30

 

INVESTMENT ADVISORY SERVICES AGREEMENT

 

This Agreement is made this 24th day of January, 2006 by and among the American
Bar Retirement Association, now called “ABA Retirement Funds” (“ARF”), State
Street Bank and Trust Company, as trustee of the American Bar Association
Members Retirement Trust and the American Bar Association Members Retirement
Trust and the American Bar Association Members Pooled Trust for Retirement Plans
(“State Street”) and CitiStreet Advisors LLC (“CitiStreet Advisors”), a wholly
owned subsidiary of CitiStreet LLC (“CitiStreet”) and a fifty percent owned
affiliate of State Street.

 

WHEREAS, ARF sponsors the American Bar Association Members Retirement Program
(the “Program”) under which it has established the American Bar Association
Members Retirement Plan (the “Plan”) and the and the American Bar Association
Members Retirement Trust and the American Bar Association Members Pooled Trust
for Retirement Plans (the “Trusts”);

 

WHEREAS, pursuant to an Administrative and Investment Services Agreement, dated
November 18, 2002 (the “AISA Agreement”), ARF has engaged State Street to
provide certain trustee, investment management and administrative services to
the Program and has appointed State Street as trustee of the Trusts;

 

WHEREAS, under the AISA Agreement, CitiStreet is, and pursuant to this Agreement
the parties agree that CitiStreet Advisors shall be treated as “Affiliates” of
State Street, the performance of which is indemnified and guaranteed by State
Street;

 

WHEREAS, the investment options available under the Trusts include a discount
brokerage feature called the “Self-Managed Brokerage Account,” and investment
funds maintained by State Street Bank and Trust Company of New Hampshire (“State
Street Trust”), a wholly-owned subsidiary of State Street, as trustee of the
American Bar Association Members/State Street Collective Trust (the “Collective
Trust”);

 

WHEREAS, units of beneficial interest in the Collective Trust are registered
under the Securities Act of 1933 and offered pursuant to a prospectus filed with
the Securities and Exchange Commission, as amended from time to time (the
“Prospectus”);

 

WHEREAS, State Street, in its capacity as trustee of the Trusts, has been
delegated the fiduciary discretion and authority to select and appoint an
investment advice provider, subject to the provisions of the AISA Agreement, to
provide investment advisory services to participants (“Participants”) in the ABA
Members Retirement Plan and certain individually designed retirement plans other
than target benefit plans (the “Eligible Plans”), regarding the allocation of
their accounts under the Eligible Plans among the investment funds offered under
the Collective Trust;

 

WHEREAS, pursuant to such authority State Street has entered into an agreement
with Financial Engines Advisors LLC to provide internet based investment
advisory services to Participants in the Eligible Plans (the “State Street/FEI
Agreement”);

 

WHEREAS, ARF desires that, in addition to such internet based investment
advisory services, the Program provide call center based investment advice
services to such Participants and to consolidate the provision of such call
center based services with the internet based services through a single
investment advisor as more specifically provided herein;



--------------------------------------------------------------------------------

WHEREAS, ARF and State Street have agreed to amend the Plan, the Trusts and the
AISA Agreement to provide ARF with the authority, to direct State Street to
engage an affiliate of State Street to provide any such investment advisory
services to Participants in the Eligible Plans;

 

WHEREAS, CitiStreet Advisors is an affiliate of State Street and is registered
as an investment advisor under the Investment Advisers Act of 1940, as amended
(the “Advisers Act”);

 

WHEREAS, Citistreet has entered into an agreement with Financial Engines
Advisors LLC effective as of April 19, 2002 under which it or an affiliate acts
as a sub-advisor to CitiStreet in providing investment advice to participants in
retirement plans (the “CitiStreet/FEI agreement”);

 

WHEREAS, ARF desires to authorize and direct the engagement of CitiStreet
Advisors, and CitiStreet Advisors desires, to provide such expanded call center
based investment advisory services and, in addition, provide internet based
investment advisory services which are substantially similar to those being
provided under the current State Street/FEI Agreement; and that such internet
based investment advisory services to participants and beneficiaries be provided
in lieu of the services provided pursuant to the State Street/FEI Agreement, all
on the terms and conditions stated herein.

 

NOW THEREFORE the parties hereto agree as follows:

 

1. Investment Advisory Services

 

(a) ARF hereby authorizes and directs State Street to engage, and State Street
hereby engages, on behalf of the Trusts, CitiStreet Advisors to provide
investment advice to Participants and beneficiaries under the Eligible Plans in
connection with the investment of their account balances under the Eligible
Plans (collectively, the “Accounts”) among the investment funds under the
Collective Trust. Such Participant investment advice will be provided by
CitiStreet Advisors in the manner described in Exhibit A (“Investment Advisory
Services), including the utilization of Financial Engines Advisors, LLC
(“Financial Engines”) as described therein.

 

(b) CitiStreet Advisors hereby accepts such engagement and agrees to provide the
Investment Advisory Services pursuant to the terms hereof.

 

(c) CitiStreet Advisors hereby agrees and acknowledges that nothing in this
Agreement delegates to CitiStreet Advisors any discretionary authority with
respect to either (i) the selection of the investment options available under
the Eligible Plans or (ii) the investment of the assets in the Accounts, it
being understood that, as of the date hereof, all discretionary decisions
regarding the investment options available under the Collective Trust are made
by State Street Bank and Trust Company, and all discretionary decisions relating
to the allocation of assets in the Accounts among investment options available
under the Trusts are made by the Participants or beneficiaries

 

2. Acknowledgements and Representations of CitiStreet Advisors

 

CitiStreet Advisors hereby acknowledges and represents to ARF that:

 

  (a) CitiStreet Advisors is duly registered as an investment advisor under the
Advisers Act and that such registration will remain in effect during the term of
this Agreement;



--------------------------------------------------------------------------------

  (b) with respect to the Investment Advisory Services, CitiStreet Advisors is a
fiduciary of the Eligible Plans within the meaning of Section 3(21)(A) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”);

 

  (c) CitiStreet Advisors is not subject to any of the disqualification’s set
forth in Section 411 of ERISA;

 

  (d) CitiStreet Advisors is duly organized, validly existing, and in good
standing under the laws of the state in which it is organized, and has the power
and authority to carry on its business as it is now being conducted;

 

  (e) Financial Engines has represented to CitiStreet that (i) it is independent
from CitiStreet and its affiliates and (ii) there is no financial interest (e.g.
compensation, fees, etc.), ownership interest, or other relationship, agreement
or understanding between Financial Engines and CitiStreet and its affiliates
that would limit the ability of Financial Engines to carry out its
responsibility beyond the control, direction or influence of CitiStreet;

 

  (f) The Investment Advisory Services will not result in a transaction
prohibited by Section 406 of ERISA that is not exempt under Section 408 of
ERISA;

 

  (g) this Agreement has been duly executed and delivered on behalf of
CitiStreet Advisors and is a legal and binding obligation of CitiStreet Advisors
enforceable in accordance with its terms.

 

3. Acknowledgements and Representations of ARF

 

  ARF hereby acknowledges and represents to CitiStreet Advisors and State Street
that:

 

  (a) ARF is duly authorized to enter into this Agreement and this Agreement is
a legal and binding obligation of ARF enforceable against ARF in accordance with
its terms.

 

  (b) ARF has received a copy of CitiStreet Advisor’s most recently amended
Disclosure Statement (Part II of CitiStreet Advisor’s Form ADV), or other
document containing at least the information required in Part II, in advance of
executing this Agreement; and

 

  (c) ARF has reviewed the manner in which CitiStreet Advisors will provide
investment advice hereunder, as described in Exhibit A, and understands that if
Participants or beneficiaries utilize the call center for such investment
advice, CitiStreet Advisors will receive additional revenue.

 

ARF further acknowledges to CitiStreet Advisors that it understands that the
Participants may be required by CitiStreet Advisors or Financial Engines to
execute certain license and other agreements with CitiStreet Advisors or
Financial Engines, as a condition to being entitled to receive the Investment
Advisory Services contemplated hereunder.



--------------------------------------------------------------------------------

4. Standard of Care

 

CitiStreet Advisors will discharge its duties hereunder (i) with the degree of
care, skill, prudence and diligence required under the circumstances that a
prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims and
(ii) as otherwise required by ERISA and other applicable laws.

 

5. Acknowledgements and Representations of State Street

 

State Street acknowledges and agrees that CitiStreet is and CitiStreet Advisors
shall be treated as “Affiliates” of State Street, as defined in the AISA
Agreement, and that the provisions of the AISA Agreement regarding the guarantee
of performance and the indemnification contained in the AISA Agreement shall be
applicable to the services provided by CitiStreet Advisors to the same extent as
if such services had been provided by State Street. This Agreement has been duly
executed and delivered on behalf of State Street and is a legal and binding
obligation of State Street enforceable in accordance with its terms.

 

6. Limitation of Liability

 

State Street and CitiStreet Advisors will have no liability whatsoever under
this Agreement and will not be responsible under this Agreement for any loss
(including attorney’s fees) or other damages to the extent that such damages
result from:

 

  (a) a breach of fiduciary duty of ARF, other than as provided by section 405
of ERISA;

 

  (b) incorrect data provided to CitiStreet Advisors or Financial Engines by a
Participant or employer that sponsors or has adopted an Eligible Plan; and

 

  (c) the selection and composition of the investment options available under
the Eligible Plans.

 

The preceding sentence shall not relieve State Street, CitiStreet Advisors or
any of their affiliates of any responsibility or liability they may have or
incur by reason of any other contractual relationship with respect to, or any
other services provided to, ARF or the Eligible Plans.

 

7. Fees

 

The compensation for all services to be rendered by CitiStreet Advisors
hereunder will be as provided in the fee schedule attached hereto as Exhibit B.



--------------------------------------------------------------------------------

8. Term and Termination

 

The initial term of this Agreement shall be from the Agreement Date and shall
continue until it is terminated (i) upon 30 day’s prior written notice by ARF or
(ii) on at least 90 days’ prior written notice by CitiStreet Advisors. This
Agreement also may be terminated prior to the end of the initial term, or at any
time thereafter, upon written notice in the event of Default by the other party.

 

“Default” by a party means the party’s failure to meet any of its material
obligations under the Agreement (other than the obligation to make payments) and
to correct its failure within thirty (30) days after written notice of the
failure.

 

9. Confidentiality

 

All investment information and advice furnished by each party to the other party
or by a Participant to CitiStreet Advisors or Financial Engines will be treated
as strictly confidential, shall be used by CitiStreet Advisors only for the
purpose of fulfilling its obligations hereunder and shall not be disclosed to
any other person, except as required by law, provided, however, that CitiStreet
Advisors shall consult with ARF prior to making any such permitted disclosure to
the extent possible and shall provide ARF reasonable notice to enable ARF to
resist any such disclosure. Notwithstanding the foregoing, ARF acknowledges and
agrees that CitiStreet Advisors will disclose to Financial Engines such
information concerning the Eligible Plans, the Accounts, and the Participants as
is deemed necessary by Financial Engines in connection with its provision of the
services contemplated by Exhibit A, provided, however, that Financial Engines
has agreed to confidentiality provisions substantially identical to those
contained herein.

 

10. Reports

 

CitiStreet Advisors will furnish ARF with such periodic reports as described in
Exhibit B, or other information as may be required by applicable law or as ARF
may reasonably request. It is understood and agreed that CitiStreet Advisors
will not be responsible for the accuracy of any information furnished to
CitiStreet Advisors or Financial Engines by ARF (or any of its employees or
agents) or any of the Participants.

 

11. No Assignment

 

No assignment of this Agreement in Section 205(a)(2) of the Advisors Act and the
applicable regulations and interpretations thereunder) may be made by CitiStreet
Advisors without the written consent of ARF.

 

12. Entire Agreement; Amendment

 

This Agreement (including Exhibits A and B attached hereto) constitutes the
entire understanding of the parties relating to the subject matter hereof. This
Agreement may be amended only by a written instrument with mutual agreement of
both parties hereto; provided, however, that CitiStreet Advisors may amend
Exhibit A and/or Exhibit B, in its sole discretion, upon 90 days’ prior written
notice to ARF.



--------------------------------------------------------------------------------

13. Binding Agreement

 

This Agreement will be binding upon, and inure to the benefit of, the parties
and their respective successors, permitted assigns, heirs and legal
representatives.

 

14. Governing Law

 

To the extent not superseded by federal law, this Agreement shall be construed
and enforced in accordance with the laws of the Commonwealth of Massachusetts
without regard to conflicts of law principles.

 

15. Forum Selection

 

All disputes arising in connection with this Agreement shall be subject to the
exclusive jurisdiction of the courts located within the State of Illinois that
have appropriate jurisdiction over the parties’ performance of their obligations
under this Agreement, and the parties agree to submit to the exclusive
jurisdiction and venue of such courts.

 

16. Notices

 

Any notice required or permitted to be given by either party under this
Agreement shall be in writing and shall be personally delivered or sent by
certified or registered mail, or by telecopy confirmed by registered or
certified mail, or by a nation-wide courier service, to the other party at its
address set forth below, or such other address as may from time to time be
supplied hereunder by the parties hereto. If mailed, notices will be deemed
effective five (5) days after deposit, postage prepaid, in the mail.

 

If to CitiStreet Advisors:

 

CitiStreet Advisors LLC

One Heritage Drive, 5S

North Quincy, Massachusetts 02171

 

Attn: Ray Martin

 

If to State Street:

 

State Street Bank and Trust Company

One Heritage Drive, 5S

North Quincy, Massachusetts 02171

 

Attn: Beth Halbersdadt



--------------------------------------------------------------------------------

If to ARF:

 

ABA Retirement Funds

541 North Fairbanks Court

Chicago, Illinois 60611-3314

 

Attn: Executive Director

Telecopier (312) 988-5367

 

17. Force Majeure

 

Notwithstanding anything else in this Agreement, no default, delay or failure to
perform on the part of either party (other than a failure to pay monies) shall
be considered a breach of this Agreement if such default, delay or failure to
perform is shown to be due to causes beyond the reasonable control of the party
charged with such default, including, but not limited to, causes such as
strikes, lockouts or other labor disputes, riots, civil disturbances, disruption
of utilities or communications, action or inaction of governmental authorities,
epidemics, war, embargoes, severe weather, fire, earthquakes, acts of God or the
public enemy, acts of terrorism, nuclear disasters, or default of a common
carrier; provided that for the duration of such force majeure the party charged
with such default must continue to use all commercially reasonable efforts to
overcome such force majeure.

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first set forth above.

 

STATE STREET BANK AND TRUST COMPANY, as   CITISTREET ADVISORS LLC Trustee and in
its corporate capacity         By:  

/s/ Beth M. Halberstadt

--------------------------------------------------------------------------------

  By:  

/s/ Ray Martin

--------------------------------------------------------------------------------

Its:   Vice President   Its:   CEO and President         ABA RETIREMENT FUNDS  
      By:  

/s/ Donald Schiller

--------------------------------------------------------------------------------

        Its:   President



--------------------------------------------------------------------------------

Exhibit A

 

Description of Services

 

CitiStreet Advisors will provide individualized participant investment advice
(the “Program”) over the telephone through its investment advisor
representatives (“Call Center”), via the internet (“Internet”), and on
personalized statements distributed periodically (“Statements”) regarding the
investment options under the Collective Trust to Participants in the Eligible
Plans.

 

The Program will take into account all reported assets of the individual and his
or her spouse/partner in providing retirement forecasts and advice. The Program
will provide recommendations to the individual as to the investments available
under the Collective Trust to him or her under the Eligible Plans.

 

With respect to the investment advice recommendations it delivers to
Participants via the Call Center, the Internet, or in Statements, CitiStreet
Advisors has engaged an unrelated, independent contractor, Financial Engines
Advisors, LLC (“Financial Engines”), to provide the investment advice
contemplated by the Program. Financial Engines will develop, implement, and
maintain a computer program to provide Internet or intranet-based financial
advisory services to the Participants. CitiStreet Advisors will have no
responsibility for or involvement in, the development of such computer program;
provided, however, that CitiStreet Advisors or its affiliates may provide
certain background information to Financial Engines. This computer program will
analyze Participant portfolios, market conditions, and investment opportunities
available under the Collective Trust and offered in the Eligible Plans, as well
as information provided by the Participant through an electronic questionnaire
developed by Financial Engines or through telephone communication with
CitiStreet Advisor’s Call Center personnel based on questions developed by
Financial Engines (as described below). Based on this analysis, the computer
program will generate specific portfolio recommendations to the Participant as
to the allocation of his account balances under the Eligible Plans among the
investment options under the Collective Trust.

 

The Program will be tailored to the Eligible Plans in accordance with background
information provided by CitiStreet Advisors to Financial Engines. The Program
will be provided through a web based link to Financial Engines’ website or
indirectly through CitiStreet Advisor’s Call Center. CitiStreet Advisors will
prepare and deliver Statements and maintain a Call Center that will be made
available to those Participants who prefer (generally or in a particular
instance) not to access the Program through the Internet. The Call Center will
act solely as a non-discretionary conduit for the communication of the
information required of the Participant under the Program to Financial Engines
and for the communication of the investment advice generated by Financial
Engines to the Participant. In obtaining the information required of the
Participant, the Call Center representative will use a questionnaire that has
been developed by Financial Engines. The Call Center personnel and Statements
will not make any recommendations to the Participants (other than communicating
the output of Financial Engines’ computer program) or take any other action
designed to influence or affect the recommendation generated by the Program or
the investment decisions ultimately made by the Participants.

 

The Program will be based upon the application of economic models and formulae
developed by Financial Engines that are not specific to CitiStreet Advisors, the
Eligible Plans or the investment options under the Collective Trust and that are
based on generally accepted financial planning and investment principles.
CitiStreet Advisors will have no role in the development, maintenance or
oversight of the software and technology used in the Program, which
responsibility will be exclusively the responsibility of Financial Engines. All
investment advice provided under the Program will be the product of the
application of the foregoing computer program, taking into account the
investment options under the Collective Trust under



--------------------------------------------------------------------------------

the Eligible Plans and the individual participant data as provided by the
Participant. Neither CitiStreet Advisors nor any of its affiliates will have any
discretion regarding the output of such computer program. The advice
communicated to Participants will not be accessible to CitiStreet Advisors,
except to the extent that CitiStreet Advisors will be aware of such result
through the operation of the Call Center. The computer program utilized by
Financial Engines under the Program will be developed and implemented by
computer programmers engaged by Financial Engines each of whom will be
independent of CitiStreet Advisors and its affiliates.

 

Neither CitiStreet Advisors nor Financial Engines will have any responsibility
or authority with respect to (i) the investment options available under the
Eligible Plans or (ii) the discretionary implementation of the investment advice
generated for the Participants by Financial Engines. Participants electing to
use the Program can accept or reject some or all of the advice provided to them.

 

CitiStreet Advisors will pay Financial Engines compensation for its services in
connection with the Program. The amount of such compensation will not be
affected in any way by the investment advice provided by Financial Engines under
the Program or by the manner in which the assets in Participants’ accounts are
ultimately invested by the Participants.

 

State Street shall provide ARF, on an on-going basis, with periodic disclosure
concerning the Program, including information regarding (i) the historical
performance and rates of return of the investment options under the Collective
Trust, (ii) fees and expenses received by CitiStreet Advisors or its affiliates
with the services provided hereunder and (iii) any proposed increases in any of
such fees.



--------------------------------------------------------------------------------

Exhibit B

 

Fees

 

1. Set Up Fee – an initial set up fee of $75,000, which is due and payable
in-full within 30 days of the execution of this agreement.

 

2. Internet Based Advice

 

The fee for Internet based Advice is reflected in the asset based program
expense fee.

 

3. Call Center Based Advice: This fee will be charged in accordance with the
Tiered Fee Schedule set forth below and will only be charged to participants who
elect to receive advice through the Call Center and have their account advised
and maintained by CitiStreet Advisors:

 

Investment Advisor Fee

 

Tiered Fee Schedule

 

Advised Account Balance

--------------------------------------------------------------------------------

 

Annual Basis Point Fee

--------------------------------------------------------------------------------

 

Monthly Basis Point Fee

--------------------------------------------------------------------------------

First $100,000

 

50 Basis Points

 

4.167 Basis Points

Next $50,000

 

45 Basis Points

 

3.75 Basis Points

Next $50,000

 

40 Basis Points

 

3.334 Basis Points

Next $100,000

 

35 Basis Points

 

2.917 Basis Points

Next $200,000

 

25 Basis Points

 

2.083 Basis Points

Amounts over $500,000

 

25 Basis Points

 

2.083 Basis Points

 

The monthly fees set forth above will be deducted from applicable Participant
accounts at the end of each month that the participant account is advised and
maintained by CitiStreet Advisors. Participants may discontinue this fee at any
time by communicating to the Call Center the request speaking to a CitiStreet
Financial Advisor and requesting to discontinue their use of the service.